internal_revenue_service number release date index number --------------------------- ------------------------------------- ------------ ---------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ---------------- telephone number -------------------- refer reply to cc psi b05 plr-106854-15 date date taxpayer ------------------------------------------------------------------------------- --------------------------- dear ---------------- this is in response to a request for a ruling dated date submitted by your authorized representatives the request involves sec_39 of the internal_revenue_code which provides rules for the carryback and carryforward of unused general business credits under sec_38 taxpayer is a non-passive owner of various flow-through entities both partnerships_and_s_corporations the flow-through entities are in the trade_or_business of operating restaurants during the flow-through entities generated credits under sec_45b for employer social_security and medicare taxes paid on certain employee tips in general the sec_45b credit is taken in lieu of deducting social_security and medicare taxes this credit is a separately_stated_item on schedule k and is claimed by the partners s_corporation shareholders on form_8846 credit for employer social_security and medicare taxes paid on certain employee tips and form_3800 general business credits taxpayer represents that it has been determined that the flow-through entities did not properly compute the amount of allowable credits under sec_45b of the code for years closed under the statute_of_limitations this error resulted in an understatement of the allowable credits with a correlative understatement of ordinary plr-106854-15 income due to the requirement that the amount of any credits generated be removed as an allowable deduction at the time the error was discovered the statute_of_limitations had expired for tax years prior to tax returns for have been amended to reflect the corrected amount of sec_45b credits with the year filed accurately based on the corrected computation taxpayer represents that if the sec_45b credits had been calculated correctly in the closed tax years the individual partners s_corporation shareholders would have been able to claim more credit than claimed per their originally filed returns furthermore after utilization of the maximum allowable credits in those years including taking into account increased taxable_income for those years due to reduced deductions additional credits would have been carried forward to future years this would result in a larger credit carryforward to the tax_year than is otherwise reflected on the taxpayers’ returns taxpayer represents that it will change the general_business_credit carryforward to from dollar_figure----------- all from to dollar_figure--------------- dollar_figure----- ------------- from and dollar_figure--------------from taxpayer requests a ruling that he can adjust the sec_45b credit carryforwards to the tax_year where computational errors existed in the year or years from which the credits originated that are closed under the statute_of_limitations sec_45b of the code provides that for purposes of sec_38 the employer social_security credit determined under sec_45b for the taxable_year is an amount equal to the excess_employer_social_security_tax paid_or_incurred by the taxpayer during the taxable_year sec_45b of the code defines the term excess_employer_social_security_tax as any_tax paid_by an employer under sec_3111 with respect to tips received by an employee during any month to the extent such tips a are deemed to have been paid_by the employer to the employee pursuant to sec_3121 without regard to whether such tips are reported under sec_6053 and b exceed the amount by which the wages excluding tips paid_by the employer to the employee during such month are less than the total amount which would be payable with respect to such employment at the minimum wage rate applicable to such individual under section a of the fair labor standards act of as in effect on date and determined without regard to sec_3 of such act sec_45b provides that in applying sec_45b there shall be taken into account only tips received from customers in connection with the providing delivering or serving of food or beverages for consumption if the tipping of employees delivering or serving food or beverages by customers is customary sec_45b of the code provides that no deduction shall be allowed under chapter for any amount taken into account in determining the credit under section plr-106854-15 45b sec_45b provides that sec_45b shall not apply to a taxpayer for any taxable_year if such taxpayer elects to have this section not apply for such taxable_year sec_38 of the code provides that there shall be allowed as a credit against the tax_imposed_by_chapter_1 for the taxable_year an amount equal to the sum of the business_credit carryforwards carried to such taxable_year the amount of the current_year_business_credit plus the business_credit carrybacks carried to such taxable_year sec_38 provides that the amount of the current_year_business_credit includes the employer social_security credit determined under sec_45b sec_38 of the code provides that the credit allowed under sec_38 for any taxable_year shall not exceed the excess if any of the taxpayer’s net_income_tax over the greater of a the tentative_minimum_tax for the taxable_year or b percent of so much of the taxpayer’s net_regular_tax_liability as exceeds dollar_figure for purposes of the preceding sentence the term net_income_tax means the sum of the regular_tax_liability and the tax imposed by sec_55 reduced by the credits allowable under subparts a and b of part iv and the term net_regular_tax_liability means the regular_tax_liability reduced by the sum of the credits allowable under subparts a and b of part iv sec_39 of the code provides that if the sum of the business_credit carryforwards to the taxable_year plus the amount of the current_year_business_credit for the taxable_year exceeds the amount of the limitation imposed by sec_38 for such taxable_year hereinafter in this section referred to as the unused_credit_year such excess to the extent attributable to the amount of the current_year_business_credit shall be a a business_credit carryback to the taxable_year preceding the unused_credit_year and b a business_credit carryforward to each of the taxable years following the unused_credit_year and subject_to the limitations imposed by sec_38 and c shall be taken into account under the provisions of sec_38 in the manner provided in sec_38 sec_6511 of the code provides that claim for credit or refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return shall be filed by the taxpayer within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid claim for credit or refund of an overpayment of any_tax imposed by title_26 which is required to be paid_by means of a stamp shall be filed by the taxpayer within years from the time the tax was paid sec_7602 of the code provides that for purposes of ascertaining the correctness of any return making a return where none has been made determining liability of any person for any internal revenue tax or the liability at law or in equity of any transferee or fiduciary of any person in respect of any internal revenue tax or collecting plr-106854-15 any such liability the secretary is authorized to examine any books papers records or other data which may be relevant or material to such inquiry 56_tc_910 involved the carryforward of recomputed investment_credit from a closed tax_year the court affirmed the service’s right to recompute the incorrect credit carryforward originating from a closed_year the court’s position was supported by revrul_69_543 1969_2_cb_1 which held that assessment and collection of deficiencies resulting from the disallowance of investment_credit carryovers can be made even though the year in which the investment_credit was incorrectly claimed is barred by sec_6501 of the code in 95_tc_437 the petitioner attempted to distinguish mennuto and by implication those cases in the area of net operating losses holding that it is proper to recalculate the amount of net_operating_loss_carryover from a closed_year the court held that the critical element is that the deficiency being determined is for a year on which the period of limitations has not run accordingly the court affirmed the service’s right to recompute the incorrect credit carryforward originating from a closed_year revrul_82_49 1982_1_cb_5 addresses a question relating to the recomputation and carryforward of investment_credit similar to the question raised by taxpayer with respect to the recomputation and carryforward of the sec_45b credit revrul_82_49 holds that the investment_credit on qualified sec_38 property need not have been claimed on an income_tax return or in a timely claim_for_refund for the year the property was placed_in_service before the investment_credit can be carried over under former sec_46 of the code to an open taxable_year under revrul_82_49 the failure to claim investment_credit on qualified sec_38 property placed_in_service in a taxable_year for which the period of limitations for filing a claim for credit or refund has expired under sec_6511 of the code does not prevent a taxpayer from carrying forward any unused_credit from the closed taxable_year to an open taxable_year the investment_credit and employer social_security credit determined under sec_45b are current_year business credits under sec_38 and are both subject_to the same sec_39 carryforward rules in conclusion it is clear that a general_business_credit originating from closed years and being carried into open years in arriving at tax due can be adjusted to correct errors under the applicable provisions of the law by both the service and taxpayer although none of the precedents cited above specifically involve partnerships s_corporations or sec_45b credits it is reasonable to apply the same analysis in revrul_82_49 to recalculating the sec_38 general business credits and the sec_39 carryforward of unused sec_45b credits that taxpayer failed to claim on his original returns from the flow-through entities for this purpose the service should treat the carryforward of the investment_credit and the sec_45b credit the same even though plr-106854-15 taxpayer’s tax years before are closed the service may examine the correctness of the partnership’s and s corporation’s recomputation of the sec_45b credit in determining the proper amount of the carryforward for the tax_year taxpayer needs to apply the provisions of revrul_82_49 meaning that to the extent the additional credits would have been used to reduce taxpayer’s liability in a closed_year including taking into account increased taxable_income for those years due to reduced deductions taxpayer would not be entitled to a claim of refund but would rather be entitled to determine the amount of the carryforward in the open_year by an amount equal to the excess of the corrected credit over the amount that would have been allowed as a credit in the closed years including any carrybacks no opinion is expressed or implied regarding the application of any other provision in the code or regulations nor is an opinion is expressed or implied regarding the amount of taxpayer’s carryforward of unused sec_45b credits this ruling is subject_to application of sec_6222 of the code we are not opining with respect to application of section d this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representatives sincerely yours paul f handleman chief branch office of the associate chief_counsel passthroughs special industries cc
